DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-9 and 14-17 are objected to because of the following informalities:
Claim 6 recites “SiO2” and “TiO2” which should written as “SiO2” and “TiO2”.
Claim 14 recites “SiO2” and “TiO2” which should written as “SiO2” and “TiO2”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "room temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "room temperature" is not defined by the claim, the specification does not The claims are indefinite because it not clear what temperatures are encompassed by the term “room temperature” and no definition or disclosure is provided within the specification of the present application.
Claim 5 contains the trademark/trade name “D40”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solvent and, accordingly, the identification/description is indefinite.
Claim 13 contains the trademark/trade name “D40”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpsona solvent and, accordingly, the identification/description is indefinite.
Claim 6 is indefinite because it is not clear what is meant by “of free combination oO at any ratio, and the nanoparticle have a particle diameter of 10-500 nm.”
Claim 14 is indefinite because it is not clear what is meant by “of free combination oO at any ratio, and the nanoparticle have a particle diameter of 10-500 nm.”

Allowable Subject Matter











Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	Clark (U.S. Patent # 7,056,846) teaches a method for forming a composition for treating fibrous substrates to render those substrates hydrophobic (Abstract). The method comprised mixing a hydrophobic polymer in the form of a fluorochemical monofunctional compound, an additive in the form of a catalyst/dibutyltin dilaurate and a curing agent/functional isocyanate in a solvent followed by curing to form a functional reagent A (Column 9 Line 63 through Column 10 Line 26) wherein the functional isocyanate included aliphatic diisocyantes (Column 6 Line 56 through Column 7 Line 4). However, Clark does not fairly teach or teach a step 2 of weighing 0.1%-5% of nanoparticles, 0.1%-2% of surface modifier and the balance toluene according to weight percent respectively, mixing and then stirring for 72-76 h, cleaning with acetone, centrifuging at 8000-9000 rpm for 3-5 times, and drying at 78-82 ℃ for 12-14 h to obtain a functional reagent B.

Conclusion
	Claims 1 through 17 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712